Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.  
Claims 1 and 3-8 are pending.  
Claim 2 is cancelled.  
Claims 1 and 3-8 stand rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 20150249526 A1) in view of Chung et al. (Pub. No.: US 20110286440 A1), hereafter respectively referred to as Kim and Chung.  
In regard to Claim 1, Kim teaches A terminal comprising: a processor that controls a mapping of a first demodulation reference signal (DMRS) (a position to which a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12), having a fixed location regardless of a symbol duration of an uplink shared channel (PUSCH) (FIG. 12 shows a First slot for two cases of PUSCH, where in the First slot, a demodulation reference signal is in the 4th symbol from the slot boundary between the First slot and a Second slot, and the demodulation reference signal is in the 4th symbol from the slot boundary in both the Normal cyclic prefix case and the Extended cyclic prefix case, Para. 246), controls a mapping of a second DMRS, and determines a location of the second DMRS if the second DMRS is allocated (FIG. 12 shows a demodulation reference signal in a Second Slot of both cases of PUSCH, Para. 246).  
Kim teaches a transmitter that transmits at least one of the first DMRS and the second DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12) when a number of symbols of the PUSCH is greater or equal to 4 (FIG. 12 shows that each of a First slot and a Second slot contains 7 symbols in a subframe of a PUSCH of the Normal cyclic prefix case, and FIG. 12 shows that each of a First slot and a Second slot contains 6 symbols in a subframe of a PUSCH of the Extended cyclic prefix case, Para. 246).  
Kim teaches wherein the processor controls the mapping of the first DMRS and the second DMRS using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12), and wherein the greater the symbol duration of the PUSCH, the greater the allocation space between the first DMRS and the second DMRS (FIG. 12 shows a subframe has a length of 12 symbols in an Extended cyclic prefix case for PUSCH and where there are 5 symbols between two DMRSs, and a subframe has a length of 14 symbols in a Normal cyclic prefix case for PUSCH and where there are 6 symbols between two DMRSs, Para. 246).  
Kim, although providing an implicit teaching, fails to explicitly teach a second DMRS, which is allocated depending on the symbol duration of the shared channel; wherein the processor controls the mapping of the first DMRS and the second DMRS using a correspondence relationship between the symbol duration of the shared channel and a DMRS position information, and wherein the correspondence relationship is based on a number of symbols of the DMRS.  
Chung teaches a second DMRS, which is allocated depending on the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  FIG. 5 shows DRS patterns in both a 1st slot and a 2nd slot changing between a Normal CP case and an Extended CP case, Para. 67-68).  
Chung teaches, wherein the processor controls the mapping of the first DMRS and the second DMRS using a correspondence relationship (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61) between the symbol duration of the shared channel (Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61.  Z may be expressed as N which denotes a normal CP or E which denotes an extended CP, Para. 61, 71, FIG. 7) and a DMRS position information (Y denotes a cyclic shift frequency offset of a DRS pattern group #1 compared with a DRS pattern group #0, Para. 61.  As shown in FIG. 7, since this Type 1 corresponds to the case where P=1 and Y=2, a DRS pattern group #1 is shifted from a DRS pattern group #0 by one symbol in an OFDM symbol axis and is cyclically shifted by two subcarriers in a subcarrier direction, Para. 72, FIG. 7).  
Chung teaches, wherein the correspondence relationship is based on a number of symbols of the DMRS (FIG. 7 shows DRS pattern group #0 within two symbols in a 1st slot of a Normal CP case, and within one symbol in a 1st slot of an Extended CP case, Para. 72.  FIG. 7 shows DRS pattern group #1 within three symbols in a 2nd slot of a Normal CP case, and within two symbols in a 2nd slot of an Extended CP case, Para. 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the teachings of Kim since Chung provides a technique for changing reference signal patterns in both frequency and time, which can be introduced into the system of Kim to permit changes in a position of a demodulation reference signal to ensure optimal processing of reference signals for the estimation of channels.  


In regard to Claim 2, Kim teaches, wherein the greater the symbol duration of the PUSCH, the greater the allocation space between the first DMRS and the second DMRS (FIG. 12 shows a subframe has a length of 12 symbols in an Extended cyclic prefix case for PUSCH and where there are 5 symbols between two DMRSs, and a subframe has a length of 14 symbols in a Normal cyclic prefix case for PUSCH and where there are 6 symbols between two DMRSs).


	In regard to Claim 4, Kim teaches A terminal comprising: a processor that controls a mapping of a plurality of demodulation reference signals (DMRSs) (FIG. 12 is a diagram for an example of uplink/downlink reference signals transmitted in a subframe, Para. 245.  In case of uplink, a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12.  FIG. 12 shows two demodulation reference signals transmitted for PUSCH, Para. 245-246) if a symbol duration of an uplink shared channel (PUSCH) is greater than, or equal to, a predetermined value (FIG. 12 shows a Normal cyclic prefix case for PUSCH, where a subframe has a length equal to 14 symbols, Para. 245-246), and controls a mapping of one DMRS if the symbol duration of the PUSCH is less than the predetermined value (FIG. 12 shows an Extended cyclic prefix case for PUSCH, where a subframe has a length equal to 12 symbols, which is less than the 14 symbols of the Normal cyclic prefix case, and has transmission of at least one demodulation reference signal, Para. 245-246).  
	Kim teaches a transmitter that transmits the plurality of DMRSs or the one DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12) when a number of symbols of the PUSCH is greater or equal to 4 (FIG. 12 shows that each of a First slot and a Second slot contains 7 symbols in a subframe of a PUSCH of the Normal cyclic prefix case, and FIG. 12 shows that each of a First slot and a Second slot contains 6 symbols in a subframe of a PUSCH of the Extended cyclic prefix case, Para. 246).
Kim teaches wherein the processor controls the mapping of the plurality of DMRSs and the one DMRS using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12), and wherein the greater the symbol duration of the PUSCH, the greater an allocation space between the one DMRS and another DMRS (FIG. 12 shows a subframe has a length of 12 symbols in an Extended cyclic prefix case for PUSCH and where there are 5 symbols between two DMRSs, and a subframe has a length of 14 symbols in a Normal cyclic prefix case for PUSCH and where there are 6 symbols between two DMRSs, Para. 246).  
Kim, although providing an implicit teaching, fails to explicitly teach wherein the processor controls the mapping of the plurality of DMRSs and the one DMRS using a correspondence relationship between the symbol duration of the shared channel and a DMRS position information, and wherein the correspondence relationship is based on a number of symbols of the DMRS.   
Chung teaches, wherein the processor controls the mapping of the plurality of DMRSs and the one DMRS using a correspondence relationship (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61) between the symbol duration of the shared channel (Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61.  Z may be expressed as N which denotes a normal CP or E which denotes an extended CP, Para. 61, 71, FIG. 7) and a DMRS position information (Y denotes a cyclic shift frequency offset of a DRS pattern group #1 compared with a DRS pattern group #0, Para. 61.  As shown in FIG. 7, since this Type 1 corresponds to the case where P=1 and Y=2, a DRS pattern group #1 is shifted from a DRS pattern group #0 by one symbol in an OFDM symbol axis and is cyclically shifted by two subcarriers in a subcarrier direction, Para. 72, FIG. 7).  
Chung teaches, and wherein the correspondence relationship is based on a number of symbols of the DMRS (FIG. 7 shows DRS pattern group #0 within two symbols in a 1st slot of a Normal CP case, and within one symbol in a 1st slot of an Extended CP case, Para. 72.  FIG. 7 shows DRS pattern group #1 within three symbols in a 2nd slot of a Normal CP case, and within two symbols in a 2nd slot of an Extended CP case, Para. 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the teachings of Kim since Chung provides a technique for changing reference signal patterns in both frequency and time, which can be introduced into the system of Kim to permit changes in a position of a demodulation reference signal to ensure optimal processing of reference signals for the estimation of channels.  


In regard to Claim 5, Kim teaches A radio communication method for a terminal comprising: controlling a mapping of a first demodulation reference signal (DMRS) (a position to which a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12), having a fixed location regardless of a symbol duration of an uplink shared channel (PUSCH) (FIG. 12 shows a First slot for two cases of PUSCH, where in the First slot, a demodulation reference signal is in the 4th symbol from the slot boundary between the First slot and a Second slot, and the demodulation reference signal is in the 4th symbol from the slot boundary in both the Normal cyclic prefix case and the Extended cyclic prefix case, Para. 246), and controlling a mapping of a second DMRS, and a location of the second DMRS is determined if the second DMRS is allocated (FIG. 12 shows a demodulation reference signal in a Second Slot of both cases of PUSCH, Para. 246).  
Kim teaches transmitting at least one of the first DMRS and the second DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12) when a number of symbols of the PUSCH is greater or equal to 4 (FIG. 12 shows that each of a First slot and a Second slot contains 7 symbols in a subframe of a PUSCH of the Normal cyclic prefix case, and FIG. 12 shows that each of a First slot and a Second slot contains 6 symbols in a subframe of a PUSCH of the Extended cyclic prefix case, Para. 246).  
Kim teaches wherein the mapping of the first DMRS and the second DMRS are controlled using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12), and wherein the greater the symbol duration of the PUSCH, the greater the allocation space between the first DMRS and the second DMRS (FIG. 12 shows a subframe has a length of 12 symbols in an Extended cyclic prefix case for PUSCH and where there are 5 symbols between two DMRSs, and a subframe has a length of 14 symbols in a Normal cyclic prefix case for PUSCH and where there are 6 symbols between two DMRSs, Para. 246)..  
Kim, although providing an implicit teaching, fails to explicitly teach a second DMRS, which is allocated depending on the symbol duration of the shared channel; wherein the mapping of the first DMRS and the second DMRS are controlled using a correspondence relationship between the symbol duration of the shared channel and a DMRS position information, and wherein the correspondence relationship is based on a number of symbols of the DMRS.  
Chung teaches a second DMRS, which is allocated depending on the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  FIG. 5 shows DRS patterns in both a 1st slot and a 2nd slot changing between a Normal CP case and an Extended CP case, Para. 67-68).  
Chung teaches, wherein the mapping of the first DMRS and the second DMRS are controlled using a correspondence relationship (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61) between the symbol duration of the shared channel (Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61.  Z may be expressed as N which denotes a normal CP or E which denotes an extended CP, Para. 61, 71, FIG. 7) and a DMRS position information (Y denotes a cyclic shift frequency offset of a DRS pattern group #1 compared with a DRS pattern group #0, Para. 61.  As shown in FIG. 7, since this Type 1 corresponds to the case where P=1 and Y=2, a DRS pattern group #1 is shifted from a DRS pattern group #0 by one symbol in an OFDM symbol axis and is cyclically shifted by two subcarriers in a subcarrier direction, Para. 72, FIG. 7).  
Chung teaches, wherein the correspondence relationship is based on a number of symbols of the DMRS (FIG. 7 shows DRS pattern group #0 within two symbols in a 1st slot of a Normal CP case, and within one symbol in a 1st slot of an Extended CP case, Para. 72.  FIG. 7 shows DRS pattern group #1 within three symbols in a 2nd slot of a Normal CP case, and within two symbols in a 2nd slot of an Extended CP case, Para. 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the teachings of Kim since Chung provides a technique for changing reference signal patterns in both frequency and time, which can be introduced into the system of Kim to permit changes in a position of a demodulation reference signal to ensure optimal processing of reference signals for the estimation of channels.  


In regard to Claim 6, Kim teaches A radio communication method for a terminal comprising: controlling a mapping of a plurality of demodulation reference signals (DMRSs) (FIG. 12 is a diagram for an example of uplink/downlink reference signals transmitted in a subframe, Para. 245.  In case of uplink, a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12.  FIG. 12 shows two demodulation reference signals transmitted for PUSCH, Para. 245-246) if a symbol duration of an uplink shared channel (PUSCH) is greater than, or equal to, a predetermined value (FIG. 12 shows a Normal cyclic prefix case for PUSCH, where a subframe has a length equal to 14 symbols, Para. 245-246), and controlling a mapping of one DMRS if the symbol duration of the PUSCH is less than the predetermined value (FIG. 12 shows an Extended cyclic prefix case for PUSCH, where a subframe has a length equal to 12 symbols, which is less than the 14 symbols of the Normal cyclic prefix case, and has transmission of at least one demodulation reference signal, Para. 245-246).  
Kim teaches transmitting the plurality of DMRSs or the one DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12) when a number of symbols of the PUSCH is greater or equal to 4 (FIG. 12 shows that each of a First slot and a Second slot contains 7 symbols in a subframe of a PUSCH of the Normal cyclic prefix case, and FIG. 12 shows that each of a First slot and a Second slot contains 6 symbols in a subframe of a PUSCH of the Extended cyclic prefix case, Para. 246).  
Kim teaches wherein the mapping of the plurality of DMRSs and the one DMRS are controlled using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12), and wherein the greater the symbol duration of the PUSCH, the greater an allocation space between the one DMRS and another DMRS (FIG. 12 shows a subframe has a length of 12 symbols in an Extended cyclic prefix case for PUSCH and where there are 5 symbols between two DMRSs, and a subframe has a length of 14 symbols in a Normal cyclic prefix case for PUSCH and where there are 6 symbols between two DMRSs, Para. 246).  
Kim, although providing an implicit teaching, fails to explicitly teach wherein the mapping of the plurality of DMRSs and the one DMRS are controlled using correspondence relationship between the symbol duration of the shared channel and a DMRS position information, and wherein the correspondence relationship is based on a number of symbols of the DMRS.  
Chung teaches, wherein the mapping of the plurality of DMRSs and the one DMRS are controlled using correspondence relationship (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61) between the symbol duration of the shared channel (Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61.  Z may be expressed as N which denotes a normal CP or E which denotes an extended CP, Para. 61, 71, FIG. 7) and a DMRS position information (Y denotes a cyclic shift frequency offset of a DRS pattern group #1 compared with a DRS pattern group #0, Para. 61.  As shown in FIG. 7, since this Type 1 corresponds to the case where P=1 and Y=2, a DRS pattern group #1 is shifted from a DRS pattern group #0 by one symbol in an OFDM symbol axis and is cyclically shifted by two subcarriers in a subcarrier direction, Para. 72, FIG. 7).  
Chung teaches, wherein the correspondence relationship is based on a number of symbols of the DMRS (FIG. 7 shows DRS pattern group #0 within two symbols in a 1st slot of a Normal CP case, and within one symbol in a 1st slot of an Extended CP case, Para. 72.  FIG. 7 shows DRS pattern group #1 within three symbols in a 2nd slot of a Normal CP case, and within two symbols in a 2nd slot of an Extended CP case, Para. 72).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the teachings of Kim since Chung provides a technique for changing reference signal patterns in both frequency and time, which can be introduced into the system of Kim to permit changes in a position of a demodulation reference signal to ensure optimal processing of reference signals for the estimation of channels.  


In regard to Claim 7, Kim teaches A system comprising a terminal and a base station, wherein: the terminal comprises: a processor that controls a mapping of a first demodulation reference signal (DMRS) (a position to which a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12), having a fixed location regardless of a symbol duration of an uplink shared channel (PUSCH) (FIG. 12 shows a First slot for two cases of PUSCH, where in the First slot, a demodulation reference signal is in the 4th symbol from the slot boundary between the First slot and a Second slot, and the demodulation reference signal is in the 4th symbol from the slot boundary in both the Normal cyclic prefix case and the Extended cyclic prefix case, Para. 246), controls a mapping of a second DMRS, and determines a location of the second DMRS if the second DMRS is allocated (FIG. 12 shows a demodulation reference signal in a Second Slot of both cases of PUSCH, Para. 246).  
Kim teaches a transmitter that transmits at least one of the first DMRS and the second DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12) when a number of symbols of the PUSCH is greater or equal to 4 (FIG. 12 shows that each of a First slot and a Second slot contains 7 symbols in a subframe of a PUSCH of the Normal cyclic prefix case, and FIG. 12 shows that each of a First slot and a Second slot contains 6 symbols in a subframe of a PUSCH of the Extended cyclic prefix case, Para. 246).  
Kim teaches the base station comprises: a receiver that receives the at least one of the first DMRS and the second DMRS (RF unit 153 is connected with the processor 151 and is configured to transmit/receive a radio signal, Para. 314, FIG. 15) when the number of symbols of the PUSCH is greater or equal to 4 (FIG. 12 shows that each of a First slot and a Second slot contains 7 symbols in a subframe of a PUSCH of the Normal cyclic prefix case, and FIG. 12 shows that each of a First slot and a Second slot contains 6 symbols in a subframe of a PUSCH of the Extended cyclic prefix case, Para. 246), wherein the processor of the terminal controls the mapping of the first DMRS and the second DMRS using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12), and wherein the greater the symbol duration of the PUSCH, the greater the allocation space between the first DMRS and the second DMRS (FIG. 12 shows a subframe has a length of 12 symbols in an Extended cyclic prefix case for PUSCH and where there are 5 symbols between two DMRSs, and a subframe has a length of 14 symbols in a Normal cyclic prefix case for PUSCH and where there are 6 symbols between two DMRSs, Para. 246).  
Kim, although providing an implicit teaching, fails to explicitly teach a second DMRS, which is allocated depending on the symbol duration of the shared channel; wherein the processor of the terminal controls the mapping of the first DMRS and the second DMRS using a correspondence relationship between the symbol duration of the shared channel and a DMRS position information, and wherein the correspondence relationship is based on a number of symbols of the DMRS.  
Chung teaches a second DMRS, which is allocated depending on the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  FIG. 5 shows DRS patterns in both a 1st slot and a 2nd slot changing between a Normal CP case and an Extended CP case, Para. 67-68).  
Chung teaches, wherein the processor of the terminal controls the mapping of the first DMRS and the second DMRS using a correspondence relationship (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61) between the symbol duration of the shared channel (Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61.  Z may be expressed as N which denotes a normal CP or E which denotes an extended CP, Para. 61, 71, FIG. 7) and a DMRS position information (Y denotes a cyclic shift frequency offset of a DRS pattern group #1 compared with a DRS pattern group #0, Para. 61.  As shown in FIG. 7, since this Type 1 corresponds to the case where P=1 and Y=2, a DRS pattern group #1 is shifted from a DRS pattern group #0 by one symbol in an OFDM symbol axis and is cyclically shifted by two subcarriers in a subcarrier direction, Para. 72, FIG. 7).  
Chung teaches, wherein the correspondence relationship is based on a number of symbols of the DMRS (FIG. 7 shows DRS pattern group #0 within two symbols in a 1st slot of a Normal CP case, and within one symbol in a 1st slot of an Extended CP case, Para. 72.  FIG. 7 shows DRS pattern group #1 within three symbols in a 2nd slot of a Normal CP case, and within two symbols in a 2nd slot of an Extended CP case, Para. 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the teachings of Kim since Chung provides a technique for changing reference signal patterns in both frequency and time, which can be introduced into the system of Kim to permit changes in a position of a demodulation reference signal to ensure optimal processing of reference signals for the estimation of channels.  


In regard to Claim 8, Kim teaches A system comprising a terminal and a base station, wherein: the terminal comprises: a processor that controls a mapping of a plurality of demodulation reference signals (DMRSs) (FIG. 12 is a diagram for an example of uplink/downlink reference signals transmitted in a subframe, Para. 245.  In case of uplink, a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12.  FIG. 12 shows two demodulation reference signals transmitted for PUSCH, Para. 245-246) if a symbol duration of an uplink shared channel (PUSCH) is greater than, or equal to, a predetermined value (FIG. 12 shows a Normal cyclic prefix case for PUSCH, where a subframe has a length equal to 14 symbols, Para. 245-246), and controls a mapping of one DMRS if the symbol duration of the PUSCH is less than the predetermined value (FIG. 12 shows an Extended cyclic prefix case for PUSCH, where a subframe has a length equal to 12 symbols, which is less than the 14 symbols of the Normal cyclic prefix case, and has transmission of at least one demodulation reference signal, Para. 245-246).  
Kim teaches a transmitter that transmits the plurality of DMRSs or the one DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12) when a number of symbols of the PUSCH is greater or equal to 4 (FIG. 12 shows that each of a First slot and a Second slot contains 7 symbols in a subframe of a PUSCH of the Normal cyclic prefix case, and FIG. 12 shows that each of a First slot and a Second slot contains 6 symbols in a subframe of a PUSCH of the Extended cyclic prefix case, Para. 246).  
Kim teaches the base station comprises: a receiver that receives the plurality of DMRSs or the one DMRS (RF unit 153 is connected with the processor 151 and is configured to transmit/receive a radio signal, Para. 314, FIG. 15) when the number of symbols of the PUSCH is greater or equal to 4 (FIG. 12 shows that each of a First slot and a Second slot contains 7 symbols in a subframe of a PUSCH of the Normal cyclic prefix case, and FIG. 12 shows that each of a First slot and a Second slot contains 6 symbols in a subframe of a PUSCH of the Extended cyclic prefix case, Para. 246), wherein the processor of the terminal controls the mapping of the plurality of DMRSs and the one DMRS using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12), and wherein the greater the symbol duration of the PUSCH, the greater an allocation space between the one DMRS and another DMRS (FIG. 12 shows a subframe has a length of 12 symbols in an Extended cyclic prefix case for PUSCH and where there are 5 symbols between two DMRSs, and a subframe has a length of 14 symbols in a Normal cyclic prefix case for PUSCH and where there are 6 symbols between two DMRSs, Para. 246).  
Kim, although providing an implicit teaching, fails to explicitly teach wherein the processor of the terminal controls the mapping of the plurality of DMRSs and the one DMRS using a correspondence relationship between the symbol duration of the shared channel and a DMRS position information, and wherein the correspondence relationship is based on a number of symbols of the DMRS.  
Chung teaches, wherein the processor of the terminal controls the mapping of the plurality of DMRSs and the one DMRS using a correspondence relationship (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61) between the symbol duration of the shared channel (Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61.  Z may be expressed as N which denotes a normal CP or E which denotes an extended CP, Para. 61, 71, FIG. 7) and a DMRS position information (Y denotes a cyclic shift frequency offset of a DRS pattern group #1 compared with a DRS pattern group #0, Para. 61.  As shown in FIG. 7, since this Type 1 corresponds to the case where P=1 and Y=2, a DRS pattern group #1 is shifted from a DRS pattern group #0 by one symbol in an OFDM symbol axis and is cyclically shifted by two subcarriers in a subcarrier direction, Para. 72, FIG. 7).  
Chung teaches, wherein the correspondence relationship is based on a number of symbols of the DMRS (FIG. 7 shows DRS pattern group #0 within two symbols in a 1st slot of a Normal CP case, and within one symbol in a 1st slot of an Extended CP case, Para. 72.  FIG. 7 shows DRS pattern group #1 within three symbols in a 2nd slot of a Normal CP case, and within two symbols in a 2nd slot of an Extended CP case, Para. 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the teachings of Kim since Chung provides a technique for changing reference signal patterns in both frequency and time, which can be introduced into the system of Kim to permit changes in a position of a demodulation reference signal to ensure optimal processing of reference signals for the estimation of channels.  


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chung, and further in view of Stern-Berkowitz et al. (Pub. No.: US 20140086112 A1), hereafter referred to as Stern-Berkowitz.  
In regard to Claim 3, as presented in the rejection of Claim 1, Kim in view of Chung teaches a terminal.  
Kim fails to teach, wherein if the symbol duration of the PUSCH is greater than, or equal to, a predetermined value, then the processor controls the mapping of the first DMRS and the second DMRS, and if the symbol duration of the PUSCH is less than the predetermined value, then the processor controls the mapping of the first DMRS without controlling the mapping of the second DMRS.  
Stern-Berkowitz teaches, wherein if the symbol duration of the PUSCH is greater than, or equal to, a predetermined value, then the processor controls the mapping of the first DMRS and the second DMRS (FIG. 3D shows, when l=6, a DM-RS in a 6th symbol and a DM-RS in a 7th symbol, Para. 28), and if the symbol duration of the PUSCH is less than the predetermined value, then the processor controls the mapping of the first DMRS without controlling the mapping of the second DMRS (FIG. 3E shows, when l=5, a DM-RS in a 7th symbol, but the DM-RS in the 6th symbol is unchanged, Para. 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stern-Berkowitz with the teachings of Kim in view of Chung since Stern-Berkowitz provides a technique for utilizing reference signal patterns based on device conditions, which can be introduced into the system of Kim in view of Chung to ensure the proper reference signal patterns are utilized for the current capabilities of a device.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.  Page 8 of the Remarks presents the argument that However, although FIG. 7 of Chung shows the different number of DMRS symbols between the normal cyclic prefix slot and the extended cyclic prefix slot, Chung fails to show that the length of the slot is the symbol duration of a PUSCH. In fact, Chung is silent regarding a PUSCH.  A subframe in FIG. 7 of Chung is substantively the same as a type of shared channel of Claim 1, and the technique of Chung can be introduced into the system of Kim, which teaches an uplink shared channel (PUSCH) of Claim 1.  
FIG. 7 of Chung shows that an OFDM symbol is a time unit in the horizontal Time axis of both a normal CP case and an extended CP case, and where a Normal CP case includes a subframe of 14 OFDM symbols, and where an extended CP case includes a subframe of 12 OFDM symbols.  As a result, a Z value of Chung that denotes a type of Cyclic Prefix (CP) provides a type indication for a symbol duration of the shared channel of Claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
10-18-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477